Case 20-41308       Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13       Main Document
                                             Pg 1 of 35


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                         )   Chapter 11
                                                )
 FORESIGHT ENERGY LP, et al.,                   )   Case No. 20-41308-659
                                                )
                       Debtors.                 )   (Jointly Administered)
                                                )
                                                )   Objection Deadline: April 10, 2020
                                                )   Hearing Date: April 17, 2020
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North


 DEBTORS’ APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION AND
  EMPLOYMENT OF BAILEY & GLASSER LLP AS SPECIAL COUNSEL FOR THE
 DEBTORS AND DEBTORS IN POSSESSION NUNC PRO TUNC TO PETITION DATE
          Foresight Energy LP and its affiliated debtors and debtors in possession in the above-

 captioned cases (each a “Debtor” and, collectively, the “Debtors”), hereby move this Court for

 entry of an order (the “Proposed Order”), pursuant to sections 327(e), 328, and 1107(b) of title

 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rules 2014 and

 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2014

 and 2016-1 of the Local Rules of Bankruptcy Procedure for the United States Bankruptcy Court

 for the Eastern District of Missouri (the “Local Rules”), authorizing the retention and

 employment of Bailey & Glasser, LLP (“Bailey Glasser” or the “Firm”) as special counsel to the

 Debtors in these chapter 11 cases, effective nunc pro tunc to March 10, 2020. In support of this

 Application (the “Application”), the Debtors rely upon the Declarations of Nicholas S. Johnson

 (the “Johnson Declaration”) and Robert D. Moore (the “Moore Declaration”), attached hereto as

 Exhibits A and B and respectfully represent as follows:
Case 20-41308      Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13            Main Document
                                          Pg 2 of 35


                                           Jurisdiction

        1.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

 and 1334. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

 core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.     The statutory and legal predicates for the relief requested are sections 327(e), 328,

 and 1107(b) of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016 and Local Rules 2014

 and 2016.

                                          Background

        3.     On March 10, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code thereby commencing the instant

 cases (the “Chapter 11 Cases”).

        4.     The Debtors continue to manage and operate their businesses as debtors-in-

 possession under 1107 and 1008 of the Bankruptcy Code.

        5.     The Court has entered an order [Docket No. 86] providing for the joint

 administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

        6.     No request for the appointment of a trustee or examiner has been made in these

 Chapter 11 Cases.    On March 17, 2020, the United States Trustee appointed the Official

 Unsecured Creditors Committee.

        7.     Additional information about the Debtors’ businesses and the events leading up to

 the Petition Date can be found in the Declaration of Robert D. Moore, President and Chief

 Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions (the “Moore

 Declaration”) [Docket No. 17], the Declaration of Alan Boyko, Senior Managing Director of FTI

 Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko
Case 20-41308       Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13              Main Document
                                           Pg 3 of 35


 Declaration”) [Docket No. 18], and the declaration of Seth Herman in support of the Debtors’

 motion for approval of debtor-in-possession financing and use of cash collateral (the “Herman

 Declaration” [Docket No. 29-3] (the “First Day Declarations”).

                                          Relief Requested

        8.      By this Application, the Debtors seek authority to employ and retain Bailey

 Glasser, pursuant to sections 327(e), 328, and 1107(b) of the Bankruptcy Code, Bankruptcy

 Rules 2014 and 2016 and Local Rules 2014-1, as special counsel with regard to the Chapter 11

 Cases nunc pro tunc to the Petition Date.

        9.      Specifically, the Debtors seek this Court’s approval to employ and retain Bailey

 Glasser as special counsel to the Debtors to provide legal services related to environmental,

 regulatory, and other discrete corporate transaction and commercial litigation matters, services

 that Bailey Glasser has provided to the Debtors for many years prior to the commencement of

 these cases.

        10.     Particularly in light of its extensive experience in representing the Debtors and the

 specialized coal-industry services Bailey Glasser provides to the Debtors, the Debtors submit

 that the engagement and retention of Bailey Glasser as their special counsel in these Chapter 11

 Cases is necessary and in the best interests of the Debtors, their estates, their creditors, and other

 parties in interest and should be approved.

                                     Basis of Relief Requested

        11.     A debtor is required to obtain bankruptcy court approval before it is permitted to

 hire certain professionals and compensate them with funds from property of the estate. In

 addition to authorizing the employment of general counsel for the debtor, the Bankruptcy Code

 also allows a debtor — with court approval — to employ “for a specified special purpose” a



                                                   3
Case 20-41308       Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13              Main Document
                                           Pg 4 of 35


 lawyer who has previously represented the debtor. 11 U.S.C. § 327(e). In contrast to general

 counsel for the debtor which must, in accordance with Section 327(a) of the Bankruptcy Code,

 be “disinterested,” an attorney employed as special counsel must only not represent or hold an

 interest adverse to the debtor or its estate with respect, particularly, to the matters on which he or

 she is to be employed. Id.

        12.     Bailey Glasser has represented the Debtors in many capacities since their

 inception and formation. Beginning in 1999, Bailey Glasser began representing the Debtors’

 founder, Chris Cline, personally and his various business interests generally. In that regard,

 Bailey Glasser assisted Mr. Cline in forming the entities that eventually comprised the Foresight

 Energy, LP family of companies (“Foresight”) beginning in 2004. From that time until Mr.

 Cline sold a portion of his interests in Foresight to Murray Energy Corporation (“Murray”) in

 2015, Bailey Glasser acted as general counsel to both Mr. Cline and Foresight. After Murray

 acquired a majority of the economic interests in Foresight, Bailey Glasser continued to represent

 Foresight through the commencement of these Chapter 11 cases on a more limited basis on

 environmental, regulatory, and other discrete corporate transaction and commercial litigation

 matters. Both in connection with and after the Murray transaction, Bailey Glasser continued to

 represent generally Mr. Cline and his business interests, including his business interests in

 Foresight through Foresight Reserves LP, until his untimely death in 2019. Since the Murray

 transaction, Bailey Glasser has also represented certain Murray subsidiaries in connection with

 various matters unrelated to the Debtors.       Since his death, Bailey Glasser has represented

 generally Mr. Cline’s estate and his various ongoing business interests, including his business

 interests in Foresight through Foresight Reserves LP.




                                                   4
Case 20-41308       Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13          Main Document
                                             Pg 5 of 35


         13.     To enable Bailey Glasser to represent Foresight and various of its subsidiaries

 while simultaneously representing Mr. Cline and the Cline-related entities, both in connection

 with Foresight and other unrelated matters and the Murray subsidiaries, Foresight has entered

 into a series of conflict waivers with Mr. Cline and the Cline-related entities and the Murray

 subsidiaries stretching back to 2015.

         14.     From its long history of representation of Mr. Cline and Foresight, Bailey Glasser

 has gained a detailed institutional knowledge of Debtors’ operations, corporate structure,

 material agreements, and personnel that cannot be replicated in the short term at another law

 firm.

         15.     Given Bailey Glasser’s extensive prepetition experience in representing the

 Debtors, the Debtors have determined that it is essential that the employment of Bailey Glasser

 be continued to avoid disruption of the Debtors’ normal business operations. In connection

 therewith, the Debtors submit that the proposed employment of Bailey Glasser on the terms set

 forth below is in the best interest of their estates and their creditors.

                                      .Services To Be Rendered

         16.     Subject to the approval of this Court, Bailey Glasser will provide legal services to

 the Debtors on the following specific matters:

         a.      Seeking various environmental permits necessary to construct pipelines and

                 diffusers in the Big Muddy River to allow discharges of chloride water into

                 mixing zones approved under Clean Water Act mixing zones, a matter which

                 Bailey Glasser has handled for five years;




                                                     5
Case 20-41308     Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13           Main Document
                                         Pg 6 of 35


        b.     Advising on groundwater management zones at Macoupin Energy and related

               Consent Orders, a matter which Bailey Glasser has handled since Macoupin

               Energy acquired the affected assets from Exxon in 2009;

        c.     To the extent any litigation occurs during the pendency of Debtors’ cases,

               continuing to represent Williamson Energy, LLC in the claims brought by an

               alleged partnership (Mitchell-Roberts), a matter which Bailey Glasser has handled

               since 2014;

        d.     Advising on chloride and sulfate water treatment at Sugar Camp Energy, a matter

               which Bailey Glasser has assisted on since 2014;

        e.     Pursuing an injunction related to unconstitutional regulations in Kentucky

               involving coal price bidding, an expedited matter which Bailey Glasser has

               assisted on since December 2019; and

        f.     Other day-to-day environmental, permitting, regulatory, commercial, and land

               matters for which Bailey Glasser has provided similar assistance since inception

               of Foresight Energy.

        17.    In addition to those specified matters, Bailey Glasser will provide legal services,

 as requested by the Debtors, with respect to (a) other environmental litigation, regulatory and

 compliance matters, including monitoring permits, negotiating with state and federal

 environmental entities regarding compliance matters, and advising the Debtors as to state and

 federal environmental compliance standards and (b) other commercial advice or lawsuits.

        18.    Bailey Glasser’s representation will be limited to the matters set forth above (the

 “Special Counsel Matters”). Bailey Glasser will not provide general bankruptcy advice or legal

 service. Neither the Debtors’ bankruptcy counsel nor Bailey Glasser anticipate any overlap in



                                                6
Case 20-41308         Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13                   Main Document
                                               Pg 7 of 35


 responsibility or duplication of efforts between them. Bailey Glasser and the Debtors’ other

 counsel will work together to ensure that legal services are coordinated and that there is no

 unnecessary duplication of services performed or charged to the Debtors’ estates.

                                                Compensation

         19.      Bailey Glasser intends, generally and subject to the caveat discussed below, to

 apply for compensation for professional services rendered on an hourly basis and reimbursement

 of expenses incurred in connection with these chapter 11 cases, subject to the Court’s approval

 and in compliance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

 Local Rules, and any other applicable procedures and orders of the Court.

         20.      Prior to the Petition Date, the Debtors prepaid Bailey Glasser on a flat-fee basis

 for its services, plus reimbursement of expenses, through March 31, 2020. Bailey Glasser

 intends to honor that arrangement. Although it will apply for approval of its compensation for

 services rendered and reimbursement of expenses prior to March 31, 2020 in accordance with the

 rules of the Court and the United States Trustee, Bailey Glasser will not seek payment of

 compensation for the services by that prepetition arrangement during that period.1 Beginning

 April 1, 2020, Bailey Glasser will seek compensation for professional services in accordance

 with its hourly rates described below.

         21.      Because of the long-standing and broad relationship between Debtors and Bailey

 Glasser, Bailey Glasser provides Debtors a substantially discounted hourly rate as compared to

 its standard rates. The range of Bailey Glasser’s rates applicable to Debtors’ matters are as

 follows:

               a. Partners                                                     $475–$850

 1
   For the avoidance of doubt, the Debtors understand that Bailey Glasser may seek compensation for services
 rendered in connection with this application and the Debtors’ bankruptcy cases, services that fall outside of the
 prepetition fee arrangement.

                                                        7
Case 20-41308        Doc 206    Filed 03/31/20 Entered 03/31/20 08:13:13          Main Document
                                           Pg 8 of 35


              b. Associates/Of Counsel                              $400–$450

              c. Paraprofessionals (Including Investigators)        $250–$300

        22.      The following attorneys and paraprofessionals are currently expected to provide

 legal services to the Debtors at the substantially discounted hourly rates specified below, which

 may change from time-to-time based upon agreement with Debtors:


              Name                           Position                     Hourly Rate
       Brian A. Glasser                       Partner                         $650
     Nicholas S. Johnson                      Partner                         $500
       Jennifer S. Fahey                      Partner                         $550
       Jeffrey R. Baron                       Partner                         $500
        Amy S. Rubin                        Of Counsel                        $450
      Joshua I. Hammack                     Associate                         $425
     Christopher D. Smith                   Associates                        $400
       John C. Ailes, Jr.                  Investigator                       $300
         Linda Sadler                        Paralegal                        $250


        23.      Other Bailey Glasser lawyers and paraprofessionals will be utilized or consulted

 from time-to-time and may appear on behalf of the Debtors in these chapter 11 cases, as

 necessary.

        24.      Bailey Glasser’s hourly rates are set at a level designed to compensate Bailey

 Glasser fairly for the work of its attorneys and paraprofessionals and to cover fixed and routine

 overhead expenses of the Firm. Hourly rates vary with the experience and seniority of the

 individuals assigned. These hourly rates are subject to periodic adjustments to reflect economic

 and other conditions.




                                                  8
Case 20-41308        Doc 206    Filed 03/31/20 Entered 03/31/20 08:13:13              Main Document
                                           Pg 9 of 35


        25.     The rate structure provided by Bailey Glasser is appropriate and not significantly

 different, and in fact is substantially discounted, from (a) the rates that Bailey Glasser charges for

 other similar types of regulatory and commercial litigation representations or (b) the rates that

 other comparable counsel would charge to do work substantially similar to the work Bailey

 Glasser will perform on behalf of the Debtors.

        26.     In addition to the fees set forth above, the Debtors have agreed, subject to the

 Court’s approval and pursuant to applicable orders of this Court, the Bankruptcy Code, the

 Bankruptcy Rules and the Local Rules, to reimburse Bailey Glasser for direct expenses incurred

 in connection with the performance of the Special Counsel Matters. Direct expenses include

 reasonable and customary out-of-pocket expenses such as travel, meals, accommodations, and

 other expenses specifically related to the Special Counsel Matters.

        27.     Consistent with the firm’s policy with respect to its other clients, Bailey Glasser

 will charge the Debtors for all charges and disbursements incurred in rendering services to the

 Debtors, including those services rendered through March 31, 2020.

        28.     The Debtors understand and have agreed that Bailey Glasser will apply to the

 Court for allowances of compensation and reimbursement of expenses from and after the Petition

 Date in accordance with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules,

 the Local Rules, and this Court’s Order (A) Establishing Procedures for Interim Compensation

 and Reimbursement of Expenses of Retained Professionals and (B) Granting Related Relief

 [Docket No. 122].




                                                   9
Case 20-41308         Doc 206    Filed 03/31/20 Entered 03/31/20 08:13:13         Main Document
                                            Pg 10 of 35


                             Compensation Received by Bailey Glasser

        29.        In the 12-month period preceding the Petition Date, the Debtors paid Bailey

 Glasser $1,958,097.39 in the aggregate. Bailey Glasser has been paid for all prepetition services

 rendered and expenses incurred prior to March 31, 2020.

        30.        Of the amounts paid to Bailey Glasser during that 12-month period, the Debtors

 paid Bailey Glasser $325,000 on January 7, 2020 as an advance payment retainer covering all

 services Bailey Glasser was to provide through March 31, 2020. That advance payment retainer

 was, in accordance with Bailey Glasser’s agreement, earned by Bailey Glasser upon receipt. As

 stated, Bailey Glasser intends to abide by that agreement and provide the covered services

 through March 31, 2020 at no additional expense to the Debtors, other than expenses Bailey

 Glasser incurs.

        31.        Pursuant to Bankruptcy Rule 2016(b), Bailey Glasser has neither shared nor

 agreed to share (a) any compensation it has received or may receive with another party or person,

 other than with the partners, associates, and contract attorneys associated with Bailey Glasser or

 (b) any compensation another person or party has received or may receive.

        32.        As of the Petition Date, the Debtors did not owe Bailey Glasser any amounts for

 legal services rendered or expenses incurred before the Petition Date.

                                         No Adverse Interest

        33.        Based on the Johnson Declaration and Moore Declaration, to the best of the

 Debtors’ knowledge and except as set forth in the Johnson Declaration and otherwise as set forth

 herein, Bailey Glasser does not represent or hold any interest adverse to the Debtors or their

 estates with respect to the Special Counsel Matters on which Bailey Glasser is to be employed.

 Furthermore, to the best of the Debtors’ knowledge and based on the Johnson Declaration,



                                                  10
Case 20-41308      Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13            Main Document
                                          Pg 11 of 35


 Bailey Glasser does not have any connection with the Debtors or any creditor or other parties in

 interest in these Chapter 11 Cases, or their respective attorneys or accountants, except as

 otherwise set forth in the Johnson Declaration and otherwise as set forth herein. None of the

 connections disclosed in the Johnson Declaration or otherwise herein relate to or constitute an

 adverse interest with respect to the matters on which Bailey Glasser is to be employed, and thus

 the Debtors believe Bailey Glasser has no connections that would disqualify it as serving as their

 special counsel herein.

        34.     Prior to the Petition Date, the Debtors provided Bailey Glasser with a list of all

 known parties in interest in connection with the Debtors’ cases. Bailey Glasser has advised the

 Debtors that it has conducted a preliminary review and disclosed all currently known contacts

 with those parties in interest in the Johnson Declaration. Bailey Glasser has also advised the

 Debtors that it is continuing to and will in the future conduct an ongoing review of its records to

 ensure that no conflicts or other disqualifying circumstances exist or arise. Bailey Glasser has

 informed the Debtors that if there is a material change to any of the foregoing statements and

 representations or the statements and representations in the Johnson Declaration during the

 course of these cases, Bailey Glasser will supplement the Johnson Declaration as needed.

                                               Notice

        35.     Notice of this Application will be provided to: (a) the Office of the United States

 Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad Hoc

 Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent; (f) counsel

 to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’ secured debt

 facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to Murray Energy

 Corporation; (k) counsel to Foresight Reserves LP; (l) counsel to Javelin; (m) counsel to Uniper



                                                 11
Case 20-41308       Doc 206    Filed 03/31/20 Entered 03/31/20 08:13:13             Main Document
                                          Pg 12 of 35


 Global Commodities UL Limited; (n) the Internal Revenue Service; (o) the Securities and

 Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

 Missouri; (q) the state attorneys general for all states in which the Debtors conduct business; (r)

 the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

 basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

 Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Application and any

 order entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In

 light of the nature of the relief requested herein, the Debtors submit that no other or further

 notice is necessary.

                                         No Prior Request

        36.     No prior request for the relief sought in this Application has been made to this or

 any other court.




                                                 12
Case 20-41308      Doc 206      Filed 03/31/20 Entered 03/31/20 08:13:13              Main Document
                                           Pg 13 of 35


        WHEREFORE, the Debtors respectfully request that the Court enter an order granting the

 relief requested in this Application and such other and further relief as may be just and proper.

 Dated: March 31, 2020                         Respectfully submitted,
        St. Louis, Missouri
                                               FORESIGHT ENERGY LP
                                               (for itself and on behalf of each of its affiliated
                                               Debtors and Debtors in Possession)

                                               /s/ Robert D. Moore_________________
                                               Name: Robert D. Moore
                                               Title: President and Chief Executive Officer
                                                      Foresight Energy LP
Case 20-41308   Doc 206   Filed 03/31/20 Entered 03/31/20 08:13:13   Main Document
                                     Pg 14 of 35


                                   EXHIBIT A

                            JOHNSON DECLARATION
Case 20-41308       Doc 206      Filed 03/31/20 Entered 03/31/20 08:13:13         Main Document
                                            Pg 15 of 35


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                      Debtors.                   )   (Jointly Administered)
                                                 )


    DECLARATION OF NICHOLAS S. JOHNSON IN SUPPORT OF THE DEBTORS’
    APPLICATION TO EMPLOY BAILEY & GLASSER LLP AS SPECIAL COUNSEL
 I, Nicholas S. Johnson, hereby declare:

          1.    I am a Partner of the law firm Bailey & Glasser LLP (“Bailey Glasser”), which

 maintains offices for the practice of law at, among other places, 1055 Thomas Jefferson Street

 NW, Suite 540, Washington, D.C., 20007.

          2.    I am admitted, practicing, and a member in good standing of the Bars of the State

 of West Virginia, the State of Missouri, the Commonwealth of Virginia, and the District of

 Columbia, and I have been admitted to practice in the United States District Courts for the

 Southern and Northern District of West Virginia.

          3.    I submit this declaration (“Declaration”) in support of Debtors’ Application for an

 Order Authorizing the Retention and Employment of Bailey & Glasser LLP as Special Counsel

 for the Debtors and Debtors-in-Possession Nunc Pro Tunc to Petition Date (the “Application”)

 and pursuant to Bankruptcy Rules 2014 and 2016 and sections 327(e), 328(a), and 329 of the

 Bankruptcy Code.

          4.    I am authorized to make this Declaration on behalf of Bailey Glasser.

          5.    Except as otherwise indicated herein, I have personal knowledge of the matters

 set forth herein and, if called as a witness, would testify competently thereto. Indeed, I was


                                                 1
Case 20-41308      Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13            Main Document
                                          Pg 16 of 35


 Assistant General Counsel for Foresight Energy Services, LLC, one of the Debtors in these

 cases, from 2014-2015, advising on operational issues across the company, with a focus on

 commercial and environmental matters.

        6.      I am in all respect competent to make this Declaration pursuant to sections 327,

 328, and 329 of the Bankruptcy Code and Bankruptcy Rules 2014 and 2016.

                                 Bailey Glasser’s Qualifications

        7.      Foresight Energy LP and its subsidiaries that are debtors and debtors in

 possession in the above referenced proceedings (collectively the “Debtors”) have requested that

 Bailey Glasser continue to provide services to the Debtors similar to those Bailey Glasser

 provided prior to the Petition Date, and Bailey Glasser has consented to provide those services.

        8.      Bailey Glasser has represented the Debtors in many capacities since their

 inception and formation. Beginning in 1999, Bailey Glasser began representing the Debtors’

 founder, Chris Cline, personally and his various business interests generally. In that regard,

 Bailey Glasser assisted Mr. Cline in forming the entities that eventually comprised Foresight

 Energy, LP and its family of companies (“Foresight”) beginning in 2004. From that time until

 Mr. Cline sold a portion of his interests in Foresight to Murray Energy Corporation (“Murray”)

 in 2015 (the “Murray Acquisition”), Bailey Glasser acted as general outside counsel to both Mr.

 Cline and Foresight.

        9.      After Murray acquired a majority of the economic interests in Foresight, Bailey

 Glasser continued to represent Foresight through the commencement of these chapter 11 cases

 on a more limited basis on environmental, regulatory, and other discrete corporate transaction

 and commercial litigation matters.




                                                 2
Case 20-41308         Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13           Main Document
                                             Pg 17 of 35


        10.        A non-exhaustive list of Bailey Glasser’s prior representative matters of Foresight

 includes:

              a. Litigating against WPP, LLC in a $800 million claim pressed as a result of

                   spontaneous combustion and subsequent declaration of force majeure by

                   Hillsboro Energy, LLC;

              b.   Negotiating and drafting sale-leaseback style transactions at each of the Debtor’s

                   mining facilities (Macoupin Energy, LLC; Hillsboro Energy, LLC; Sugar Camp

                   Energy, LLC; and Williamson Energy, LLC) pre-Murray Acquisition;

              c. Representing Foresight Coal Sales, LLC in multiple coal pricing arbitrations;

              d. Representing Williamson Energy, LLC, both pre-and post-Murray Acquisition, in

                   long-running dispute with an alleged partnership over mineral rights related to

                   Williamson Energy, LLC’s mine plan;

              e. Representing Foresight Coal Sales, LLC, both pre-and post-Murray Acquisition,

                   in commercial disputes with railroads and railcar leasing companies;

              f. Representing the debtors mining facilities in every regulatory appeal made to the

                   Illinois Department of Natural Resources (“IDNR”) and/or the Illinois

                   Environmental Protection Agency (“IEPA”) since inception; and

              g. Representing the debtors mining facilities in every enforcement action initiated by

                   either the IDNR or IEPA since inception.

        11.        Both in connection with and after the Murray Acquisition, Bailey Glasser also

 continued to represent generally Mr. Cline and his business interests, including his business

 interests in Foresight through Foresight Reserves LP, until his untimely death in 2019. Since his




                                                    3
Case 20-41308       Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13            Main Document
                                           Pg 18 of 35


 death, Bailey Glasser has represented generally Mr. Cline’s estate and his various ongoing

 business interests, including his business interests in Foresight through Foresight Reserves.

        12.      Since the Murray Acquisition, Bailey Glasser has also represented certain

 subsidiaries of Murray in connection with various matters unrelated to the Debtors.

        13.      To enable Bailey Glasser to represent Foresight and various of its subsidiaries

 while simultaneously representing Mr. Cline and the Cline-related entities, both in connection

 with Foresight and other unrelated matters, and subsidiaries of Murray, Foresight has entered

 into a series of conflict waivers with Mr. Cline and the Cline-related entities and certain Murray

 subsidiaries stretching back to 2015.

        14.      As a result of its long history of representation of Mr. Cline and Foresight, Bailey

 Glasser has gained a detailed institutional knowledge of Debtors’ operations, corporate structure,

 material agreements, and personnel that cannot be replicated in the short term at another law firm

 and that cannot be replicated without substantial cost to the Debtors.

                                         Services to be Rendered

        15.      Subject to the approval of this Court, Bailey Glasser will provide legal services to

 the Debtors on the following specific matters:

              a. Seeking various environmental permits necessary to construct pipelines and

                 diffusers in the Big Muddy River to allow discharges of chloride water into

                 mixing zones approved under Clean Water Act mixing zones, a matter which

                 Bailey Glasser has handled for five years;

              b. Advising on groundwater management zones at Macoupin Energy, LLC and

                 related Consent Orders, a matter which Bailey Glasser has handled since

                 Macoupin Energy, LLC acquired the affected assets from Exxon in 2009;



                                                  4
Case 20-41308       Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13         Main Document
                                             Pg 19 of 35


              c. Advising on chloride and sulfate water treatment at Sugar Camp Energy, LLC a

                 matter which Bailey Glasser has assisted on since 2014;

              d. To the extent any litigation occurs during the pendency of Debtors’ cases,

                 continuing to represent Williamson Energy, LLC in the claims brought by an

                 alleged partnership (Mitchell-Roberts), a matter which Bailey Glasser has handled

                 since 2014;

              e. Pursuing an injunction related to unconstitutional regulations in Kentucky

                 involving coal price bidding, an expedited matter which Bailey Glasser has

                 assisted on since December 2019; and

              f. Other day-to-day environmental, permitting, regulatory, and land matters for

                 which Bailey Glasser has provided similar assistance since inception of Foresight

                 Energy.

        16.      In addition to those specified matters, Bailey Glasser will provide legal services,

 as requested by the Debtors, with respect to (a) other environmental litigation, regulatory and

 compliance matters, including monitoring permits, negotiating with state and federal

 environmental entities regarding compliance matters, and advising the Debtors as to state and

 federal environmental compliance standards and (b) other commercial advice and lawsuits.

        17.      Bailey Glasser will also undertake legal work related to this application to retain

 Bailey Glasser as special counsel, periodic applications for payment of professional fees and

 expenses, and related matters.

        18.      Bailey Glasser’s representation will be limited to the matters set forth above (the

 “Special Counsel Matters”). Bailey Glasser will not provide general bankruptcy advice or legal

 service. Neither the Debtors’ bankruptcy counsel nor Bailey Glasser anticipate any overlap in



                                                  5
Case 20-41308         Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13                   Main Document
                                               Pg 20 of 35


 responsibility or duplication of efforts between them. Bailey Glasser and the Debtors’ other

 counsel will work together to ensure that legal services are coordinated and that there is no

 unnecessary duplication of services performed or charged to the Debtors’ estates.

                                                Compensation

         19.      Subject to Court approval and the caveat described below, Bailey Glasser will

 charge the Debtors for its legal services on an hourly basis in accordance with its ordinary and

 customary rates for this client and for matters of the types in effect on the date such services are

 rendered and for reimbursement of its actual and necessary expenses and other charged incurred

 by Bailey Glasser.

         20.      The Debtors prepaid Bailey Glasser on a flat-fee basis for its services, plus

 reimbursement of expenses, through March 31, 2020. Bailey Glasser intends to honor that

 arrangement. Although it will apply for approval of its compensation for services rendered and

 reimbursement of expenses prior to March 31, 2020 in accordance with the rules of the Court

 and the United States Trustee, Bailey Glasser will not seek payment of compensation for the

 services by that prepetition arrangement during that period.1 Beginning April 1, 2020, Bailey

 Glasser will seek compensation for professional services in accordance with its hourly rates

 described below.

         21.      Because of the long-standing and broad relationship between Debtors and Bailey

 Glasser, Bailey Glasser provides Debtors a substantially discounted hourly rate as compared to

 its standard rates. The range of Bailey Glasser’s rates applicable to Debtors’ matters are as

 follows:

               a. Partners                                                     $475–$850

 1
   For the avoidance of doubt, the Debtors understand that Bailey Glasser may seek compensation for services
 rendered in connection with this application and the Debtors’ bankruptcy cases, services that fall outside of the
 prepetition fee arrangement.

                                                        6
Case 20-41308        Doc 206    Filed 03/31/20 Entered 03/31/20 08:13:13            Main Document
                                           Pg 21 of 35


              b. Associates/Of Counsel                               $400–$450

              c. Paraprofessionals (Including Investigators)         $250–$300

        22.      The following attorneys and paraprofessionals are currently expected to provide

 legal services to the Debtors at the substantially discounted hourly rates specified below, which

 may change from time-to-time based upon agreement with Debtors:


              Name                           Position                      Hourly Rate
       Brian A. Glasser                       Partner                          $650
     Nicholas S. Johnson                      Partner                          $500
       Jennifer S. Fahey                      Partner                          $550
       Jeffrey R. Baron                       Partner                          $500
        Amy S. Rubin                        Of Counsel                         $450
      Joshua I. Hammack                     Associate                          $425
     Christopher D. Smith                   Associates                         $400
       John C. Ailes, Jr.                  Investigator                        $300
         Linda Sadler                        Paralegal                         $250



        23.      Other Bailey Glasser lawyers and paraprofessionals will be utilized or consulted

 and may appear on behalf of the Debtors in these chapter 11 cases, as necessary.

        24.      None of the professionals included in this engagement increase their rate based on

 the geographical location of these chapter 11 cases.

        25.      The hourly rates set forth above reflect a substantial discount from Bailey

 Glasser’s standard hourly rates, owing to the age of many of the matters which we are handling

 and the long-standing attorney-client relationship with Debtors. These rates are set at a level

 designed to fairly compensate Bailey Glasser for the work of its attorneys and paralegals and to

 cover fixed and routine overhead expenses of the Firm.


                                                  7
Case 20-41308       Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13             Main Document
                                           Pg 22 of 35


        26.     Additionally, it is Bailey Glasser’s policy to charge its clients in all areas of

 practice for all other expenses incurred in connection with the client’s case or transaction, subject

 to any modification to such policies that Bailey Glasser may be required to comply with sections

 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and

 Orders of this Court.

        27.     These hourly rates are subject to periodic adjustments to reflect economic and

 other conditions, and to reflect their increased experience and expertise in this area of the law.

 Bailey Glasser may make periodic applications for compensation, and if, at the completion of the

 case the results merit it, may make application to the Court for the allowance of a premium

 above their designated hourly rates.

        28.     Bailey Glasser intends to apply to the Bankruptcy Court for allowance of

 compensation for professional services rendered and reimbursement of expenses incurred in

 these cases in accordance with applicable provisions of the Bankruptcy Code, the Federal Rules

 of Bankruptcy Procedure, and the Local Rules and Orders of this Court.

                            Compensation Received by Bailey Glasser

        29.     In the 12-month period preceding the Petition Date, the Debtors paid to Bailey

 Glasser $1,958,097.39 in the aggregate for legal services rendered and expenses incurred. Bailey

 Glasser has been paid for all prepetition services rendered and expenses incurred prior to March

 31, 2020.

        30.     Of the amounts paid to Bailey Glasser during that 12-month period, the Debtors

 paid Bailey Glasser $325,000 on January 7, 2020 as an advance payment retainer covering all

 services Bailey Glasser was to provide through March 31, 2020. That advance payment retainer

 was, in accordance with Bailey Glasser’s agreement, earned by Bailey Glasser upon receipt. As



                                                  8
Case 20-41308       Doc 206      Filed 03/31/20 Entered 03/31/20 08:13:13              Main Document
                                            Pg 23 of 35


 stated, Bailey Glasser intends to abide by that agreement and provide covered services through

 March 31, 2020 at no additional expense to the Debtors, other than expenses Bailey Glasser

 incur on Debtors’ behalf.

        31.     The Debtors owe the firm $0.00 for prepetition services and Bailey Glasser has

 been paid for all prepetition services and expenses rendered prior to March 31, 2020.

        32.     Neither I nor any partner or associate of Bailey Glasser has shared or agreed to

 share (a) any compensation it has received or may receive with another party or person, other

 than with the partners, associates, and contract attorneys associated with Bailey Glasser or (b)

 any compensation another person or party has received or may receive.

                                         No Adverse Interest

        33.     Bailey Glasser has performed services in the past and may perform services in the

 future, in matters unrelated to these chapter 11 cases, for persons that are parties in interest in the

 Debtors’ chapter 11 cases. As part of its customary practice, Bailey Glasser is retained in cases,

 proceedings, and transactions involving many different parties, some of whom may represent or

 be claimants or employees of the Debtors, or other parties in interest in these chapter 11 cases.

 Except as specifically set forth herein, Bailey Glasser does not and will not perform services for

 any such person in connection with these chapter 11 cases.

        34.     Bailey Glasser does not have any relationship with any person, any such persons’

 attorneys, or any such persons’ accountants that would be adverse to the Debtors or their estates

 with respect to the matters on which Bailey Glasser is to be retained.

                          Bailey Glasser’s Connections with the Debtors

        35.     As set forth above, over a period of approximately 15 years, Bailey Glasser has

 provided extensive general legal and corporate advice and other professional services to the



                                                   9
Case 20-41308       Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13             Main Document
                                           Pg 24 of 35


 Debtors. Bailey Glasser has represented the Debtors as their outside counsel, working closely

 with and advising the Debtors in connection with a wide range of matters including significant

 corporate transactions and commercial and environmental litigation.

         36.     In connection therewith and insofar as is pertinent to the Application, Bailey

 Glasser has served as Debtors’ legal advisors regarding environmental and other regulatory

 compliance, and has provided as well advice to the Debtors’ board of directors and other services

 for the Debtors in relation to the issues that have a direct and significant impact on the Debtors’

 day-to-day operations. If authorized to so by this Court, Bailey Glasser will continue to act as

 special counsel for the Debtors with respect to those matters, advising the Debtors with respect,

 specifically, to the Special Counsel Matters set forth in the Application.

               Bailey Glasser’s Connections with Parties in these Chapter 11 Cases

         37.     To confirm that Bailey Glasser did not have any conflicts or other connections

 that might preclude its representation of the Debtors as special counsel, I caused Bailey Glasser

 attorneys under my supervision to conduct a review of potential connections and relationships

 between Bailey Glasser and parties in interest in these chapter 11 cases within the categories

 articulated in the Potential Parties in Interest List (ECF No. 33) hereto (the “Potential Parties in

 Interest”).

         38.     Bailey Glasser has conducted a preliminary investigation and review of its

 connections to the Potential Parties in Interest. To the best of my knowledge, all such entities and

 the nature of Bailey Glasser’s representation of, or connections to, such entities are set forth in

 this Declaration or in Exhibit 1 to this Declaration (the “Disclosure Schedule”).




                                                  10
Case 20-41308        Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13                 Main Document
                                              Pg 25 of 35


 Connections with the Debtors and Their Representatives

         39.     As noted, Bailey Glasser has represented Foresight Energy and various of its

 subsidiaries for more than fifteen years. 2

         40.     In connection with its representation of the Debtors during that period of time,

 Bailey Glasser and various of its attorneys, paralegals, and investigators have had professional

 and personal relationships with many of the Debtors’ current and former officers and directors,

 some of whom are (or were) representatives or appointees of Cline-related entities and Murray

 that Bailey Glasser also represented as described below, and various of the Debtors’ attorneys,

 advisors, and accountants.

         41.     In addition, Bailey Glasser has had contacts with those persons listed as Former

 Officers and Directors on the List of Potential Parties in their activities after departing Foresight

 Energy LP, and in some instances, has been retained by such former officers and directors to

 represent them and their new employers in matters unrelated to the Debtors. Bailey Glasser

 currently represents Lesslie Ray, a former director of the Debtors, in her capacity as Executor of

 the Estate of Chris Cline in a litigation matter pending in Florida.

 Cline-Related Connections

         42.     Bailey Glasser, and the partners, counsel, and associates of Bailey Glasser,

 represented Chris Cline and his estate and business interests in the past, and currently represent

 and expect to represent his estate and business interests in the future, in connection with matters

 unrelated to the Debtors.




 2
          Bailey Glasser has represented and/or assisted in the formation of each of the Debtors listed on the
 Potential Parties in Interest List (ECF No. 33), except for Foresight Energy Employee Services.

                                                      11
Case 20-41308        Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13             Main Document
                                            Pg 26 of 35


        43.      In addition, Bailey Glasser represented Chris Cline, his estate and certain of his

 business interests in the past, currently represent, and may represent in the future the following

 Cline-related entities in connection with matters directly related to the Debtors:

              a. Foresight Reserves, LP, a 20% equity holder of the limited partnership interests in

                 Foresight Energy LP;

              b. Colt, LLC, which leases coal reserves to the Debtors and entered into a

                 restructuring support agreement with the Debtors; and

              c. New River Royalty LLC, which leases property to the Debtors.

        44.      Prior to the Petition Date, Bailey Glasser simultaneously represented certain of

 the Debtors and those identified Cline-related entities in connection with matters directly related

 to the Debtors pursuant to conflict waivers executed by each of the relevant parties.

        45.      As set forth in the Moore Declaration, the Debtors have agreed to waive the same

 conflicts to allow Bailey Glasser to continue to represent the Debtors and such Cline-related

 entities in such matters directly related to the Debtors in connection with Bailey Glasser’s

 employment as special counsel.

 Other Non-Cline-Related Connections

        46.      In addition to those Cline-related entities, Bailey Glasser, and the partners,

 counsel, and associates of Bailey Glasser, presently represent, have represented in the past, and

 may represent in the future entities (or affiliates of entities) that are claimants of and/or interest

 holders in the Debtors, and/or are parties in interest in these chapter 11 cases, in matters

 unrelated to these chapter 11 cases. To the best of my knowledge, all such parties and Bailey

 Glasser’s relationship thereto are specifically described in Exhibit 1.




                                                  12
Case 20-41308           Doc 206   Filed 03/31/20 Entered 03/31/20 08:13:13           Main Document
                                             Pg 27 of 35


          47.    Bailey Glasser has also represented certain Murray Energy Company subsidiaries:

 Consolidation Coal Company, McElroy Coal Company, and The American Coal Company (the

 “Murray Subsidiaries”) in providing compliance advice and in litigation matters unrelated to the

 Debtors. Bailey Glasser’s representation of the Murray Subsidiaries was undertaken with all

 potentially interested parties consenting in writing.        Bailey Glasser expects to continue to

 represent the Murray Subsidiaries in matters unrelated to these chapter 11 cases.

          48.    Bailey Glasser currently represents Javelin Global Commodities (UK) LTD

 (“Javelin”) in various bankruptcy or litigation matters unrelated to the Debtors. Bailey Glasser’s

 representation of Javelin was undertaken with all potentially interested parties consenting in

 writing. Bailey Glasser will continue to represent Javelin in matters unrelated to these chapter 11

 cases.

          49.    Lastly, certain of Bailey Glasser’s attorneys acquired and continue to hold de

 minimis amounts of limited partnership interests in Foresight, which limited partnership interests

 are expected to receive no distributions or other consideration in connection with these Chapter

 11 cases.

          50.    Except as set forth in the preceding paragraphs and Exhibit 1 hereto, and based

 on the conflicts review conducted to date and described herein, to the best of my knowledge,

 neither I, nor any member, counsel, associate, or other attorney of Bailey Glasser, insofar as I

 have been able to ascertain, currently represents or has represented any of the other Potential

 Parties in Interest.

          51.    Bailey Glasser is, however, continuing to conduct a review of its records for

 connections to the Potential Parties in Interest and reserves the right to supplement this

 disclosure as to its relationships with the Potential Parties in Interest.



                                                    13
Case 20-41308       Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13           Main Document
                                             Pg 28 of 35


        52.     In addition, and in light of the extensive number of the Debtors’ creditors and

 parties in interest and because definitive lists of all such creditors and other parties have not yet

 been generated or obtained, neither I nor Bailey Glasser are able to conclusively identify all

 potential relationships with the Debtors’ creditors and other parties at this time, and we reserve

 the right to supplement this disclosure as additional relationships that may be relevant to Bailey

 Glasser come to our attention.

        53.     The records upon which this investigation is based are maintained by Bailey

 Glasser in the ordinary course of business and are believed to be accurate; to the extent I become

 aware hereafter that any such records or other information contained herein is not accurate, I will

 promptly apprise the Court.

        54.     I am not related, and to the best of my knowledge, no attorney at Bailey Glasser is

 related, to any United States Bankruptcy Judge in the Eastern District of Missouri or the United

 States Trustee for such district or any employee in the office thereof, or any clerk, deputy, or

 personnel working in the Court, except (i) to the extent any partner, counsel, or associate (a) may

 have appeared in the past and may appear in the future in cases where one or more of such

 parties may be involved; and (b) may have represented or may represent one or more of such

 parties in interest in matters unrelated to these chapter 11 cases.

        55.     To the best of my knowledge and insofar as I have been able to ascertain, neither

 Bailey Glasser nor any of its partners, counsel, or associates holds or represents any interest

 adverse to the Debtors or their estates with respect to the matters upon which it is to be engaged.

        56.     With respect to the foregoing representations, and any other representation set

 forth in Exhibit 1, the identified, ongoing, and potential future representations of any Cline-

 related entities or any other creditor or party in interest will not affect Bailey Glasser’s



                                                   14
Case 20-41308       Doc 206     Filed 03/31/20 Entered 03/31/20 08:13:13              Main Document
                                           Pg 29 of 35


 representation of the Debtors in the specific matters for which it is to be retained as set forth in

 the Application.

        57.     Bailey Glasser further states that it has not shared, nor agreed to share (a) any

 compensation it has received or may receive with another party or person, other than with the

 partners, counsel, associates of Bailey Glasser and other employees generally retained by Bailey

 Glasser in the ordinary course of business and that have not been specifically retained for this

 particular matter; or (b) any compensation paid by the Debtors to any other person or party in

 these chapter 11 cases.

        58.     The foregoing constitutes the statement of Bailey Glasser pursuant to sections

 327(e), 328, and 329 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(b), and Local

 Bankruptcy Rules 2014 and 2016.

        59.     Pursuant to 28 U.S.C § 1746, I declare under penalty of perjury under the laws of

 the United States of America that the foregoing is true and correct, and that this

 Dated: March 31, 2020.                                Respectfully submitted,
                                                       /s/ Nicholas S. Johnson____________
                                                       Name: Nicholas S. Johnson
                                                       Title: Partner
                                                               Bailey & Glasser LLP




                                                  15
Case 20-41308   Doc 206   Filed 03/31/20 Entered 03/31/20 08:13:13   Main Document
                                     Pg 30 of 35


                                   EXHIBIT 1

                            DISCLOSURE SCHEDULE




                                        16
Case 20-41308         Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13                     Main Document
                                               Pg 31 of 35


                                                     Debtors
         Bailey Glasser has represented and/or assisted in the formation of each of the Debtors listed on
 the Potential Parties in Interest List (ECF No. 33), except for Foresight Energy Employee Services.

                                             Non-Debtor Affiliates
 Matched Entity                                           Relationship to Bailey Glasser
 Adena Minerals, L.L.C.                                   Former Client1
 Consolidation Coal Company                               Current Client
 McElroy Coal Company                                     Former Client
 Colt LLC                                                 Current Client
 Javelin Global Commodities (UK) LTD                      Current Client
 Foresight Reserves LP                                    Current Client
 Ruger Coal Company, LLC                                  Current Client
 Ruger, LLC                                               Current Client


                                       Current Officers and Directors
 Matched Entity                                           Relationship to Bailey Glasser
 Lesslie Ray                                              Current Client


                                       Former Officers and Directors
 Matched Entity                                           Relationship to Bailey Glasser
 Anthony Webb                                             Former Client


                              Joint Ventures, Partnerships and Consortiums
 Matched Entity                                           Relationship to Bailey Glasser
 Foresight Reserves LP                                    Current Client


                   Fiver Percent and Greater Shareholders and Beneficial Owners
 Matched Entity                                           Relationship to Bailey Glasser
 Cline Trust Company, LLC                                 Current Client
 [Estate of] Christopher Cline                            Current Client


     Significant Financial Institutions (Including Administrative Agents, Lenders and Equipment
                                              Financing)
 Matched Entity                                           Relationship to Bailey Glasser
 1
          The term “current client” means an entity or person identified as presently having a matter open with
 Bailey Glasser. The term “former client” means an entity or person identified as having a closed matter with Bailey
 Glasser.
Case 20-41308        Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13                 Main Document
                                              Pg 32 of 35


 PNC Bank, National Association                        Current Client


                                    Royalty Contract Counterparties
 Matched Entity                                        Relationship to Bailey Glasser
 New River Royalty, LLC                                Current Client


                                                1L Lenders2
 Matched Entity                                        Relationship to Bailey Glasser
 Cline Resource and Development Company                Current Client
 The Cline Trust Company                               Current Client
 Midtown Acquisitions L.P.                             Former Client


                                                2L Lenders3
 Matched Entity                                        Relationship to Bailey Glasser
 The Cline Group                                       Current Client
 Davidson Kempner Capital Management L.P.              Former Client


                                          Significant Customers
 Matched Entity                                        Relationship to Bailey Glasser
 The American Coal Company                             Current Client


                                       Top 50 Unsecured Creditors
 Matched Entity                                        Relationship to Bailey Glasser
 State Electric Supply Co.                             Former Client




 2
          Neither Cline Trust Company LLC nor Cline Resource and Development Company, Inc. owned any 1L
 debt as of the bankruptcy petition.
 3
          The Cline Group is a d/b/a for Cline Resource and Development Company, Inc. It owed no 2L debt as of
 the bankruptcy petition.

                                                      2
Case 20-41308   Doc 206   Filed 03/31/20 Entered 03/31/20 08:13:13   Main Document
                                     Pg 33 of 35


                                   EXHIBIT B

                             MOORE DECLARATION
Case 20-41308      Doc 206       Filed 03/31/20 Entered 03/31/20 08:13:13         Main Document
                                            Pg 34 of 35


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                      Debtors.                   )   (Jointly Administered)
                                                 )


    DECLARATION OF ROBERT D. MOORE IN SUPPORT OF THE DEBTORS’
 APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND
      EMPLOYMENT OF BAILEY & GLASSER LLP AS SPECIAL COUNSEL,
                NUNC PRO TUNC TO THE PETITION DATE
 I, Robert D. Moore, under penalty of perjury, declare as follows:

          1.    I am the President and Chief Executive Officer of Foresight Energy LP located at

 One Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.

          2.    I submit this declaration (the “Declaration”) in support of Debtors’ Application

 for an Order Authorizing the Retention and Employment of Bailey & Glasser LLP as Special

 Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc to Petition Date (the

 “Application”). Except as otherwise noted, all facts in this Declaration are based on my personal

 knowledge of the matters set forth herein, information gathered from my review of relevant

 documents, and information supplied to be by members of the Debtors’ senior management and

 the Debtors’ advisors.

          3.    The Debtors are seeking the employment of Bailey Glasser despite Bailey

 Glasser’s continuing representation of parties-in-interest who hold or may hold an interest

 adverse to the Debtors in these chapter 11 cases. However, the Debtors have determined that

 Bailey Glasser, by its representation of those parties-in-interest listed below, does not hold an
Case 20-41308         Doc 206   Filed 03/31/20 Entered 03/31/20 08:13:13          Main Document
                                           Pg 35 of 35


 interest adverse to the Debtors in the matters for which the Debtors seek their representation in

 these cases, i.e. the Special Counsel Matters as defined in the Application.

        4.      Additionally, the Debtors, as debtors in possession, hereby agree to waive any

 actual or potential conflicts now existing or arising from Bailey Glasser’s continued

 representation of other parties-in-interest in any business or litigation matter relating to the

 Debtors and as to which the Debtors’ interests are adverse:

                 a.      The Estate of Chris Cline;

                 b.      Foresight Reserves LP;

                 c.      Colt, LLC; and

                 d.      New River Royalty, LLC.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my information, knowledge, and belief.

 Dated: March 31, 2020
 St. Louis, Missouri                           Respectfully submitted,

                                               /s/ Robert D. Moore_____________________
                                               Robert D. Moore
                                               Title: President and Chief Executive Officer
                                                      Foresight Energy LP




                                                  2
